                                                                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 1 of 15 Page ID #:1




                                                                                                                                                                      1 Nicholas D. Myers (State Bar No. 251809)
                                                                                                                                                                          nicholas@themyerslg.com
                                                                                                                                                                      2 Clifford L. White (State Bar No. 210423)
                                                                                                                                                                          cliff@themyerslg.com
                                                                                                                                                                      3 THE MYERS LAW GROUP
                                                                                                                                                                        4695 MacArthur Court, Suite 200
                                                                                                                                                                      4 Newport Beach, California 92660
                                                                                                                                                                        T: 949.825.5590
                                                                                                                                                                      5 F: 949.861.6220
                                                                                                                                                                        E: litigation@themyerslg.com
                                                                                                                                                                      6
                                                                                                                                                                        Attorneys for Plaintiff
                                                                                                                                                                      7 LOCKANDLOCATE, LLC
                                                                                                                                                                      8
                                                                                                                                                                      9                       UNITED STATES DISTRICT COURT
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                                                                     11
THE MYERS LAW GROUP




                                                                                                                                                                     12 LOCKANDLOCATE, LLC, a                       Case No. 2:20-cv-09416
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                        California limited liability company,
                                                                                                                                                                     13                                             COMPLAINT FOR DAMAGES
                                                                                                                                                                                      Plaintiff,
                                                                                                                                                                     14                                             1. Breach of Oral Contract;
                                                                                                                                                                               v.                                   2. Breach of Duty of Good Faith and
                                                                                                                                                                     15                                                Fair Dealing (Bad Faith);
                                                                                                                                                                        HISCOX INSURANCE COMPANY                    3. Intentional Misrepresentation;
                                                                                                                                                                     16 INC., an Illinois corporation; and DOES     4. Negligent Misrepresentation;
                                                                                                                                                                        1-25, inclusive,                            5. Negligence;
                                                                                                                                                                     17                                             6. Reformation; and
                                                                                                                                                                                      Defendant.                    7. Violation of Business &
                                                                                                                                                                     18                                                Professions Code §17200, et seq.
                                                                                                                                                                     19                                                 -JURY TRIAL DEMANDED-
                                                                                                                                                                     20
                                                                                                                                                                     21        Plaintiff LOCKANDLOCATE, LLC, a California limited liability company,
                                                                                                                                                                     22 by and through its undersigned counsel, hereby complains against Defendant
                                                                                                                                                                     23 HISCOX INSURANCE COMPANY INC., an Illinois corporation, and, in support
                                                                                                                                                                     24 thereof, respectfully alleges as follows:
                                                                                                                                                                     25                                    THE PARTIES
                                                                                                                                                                     26        1.     Plaintiff LOCKANDLOCATE, LLC, (“Plaintiff”), is, and was at all
                                                                                                                                                                     27 relevant times, a California limited liability company, with its principal place of
                                                                                                                                                                     28 business located in the City of Beverly Hills, County of Los Angeles, California.

                                                                                                                                                                                                        COMPLAINT FOR DAMAGES
                                                                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 2 of 15 Page ID #:2




                                                                                                                                                                      1         2.    Plaintiff is informed and believes, and thereon alleges, that Defendant
                                                                                                                                                                      2 HISCOX INSURANCE COMPANY INC. (hereinafter “Hiscox” or “Defendant”) is,
                                                                                                                                                                      3 and was at all relevant times, an Illinois corporation, with its principal place of
                                                                                                                                                                      4 business located at 104 S. Michigan Ave., Suite 600, Chicago, Illinois 60603.
                                                                                                                                                                      5         3.    Defendants Does 1 through 25, whose identities and addresses are
                                                                                                                                                                      6 unknown to Plaintiffs but are believed to be located outside of California, are
                                                                                                                                                                      7 individuals and/or entities that engaged in the unlawful activities complained of
                                                                                                                                                                      8 herein. The Complaint will be amended, if appropriate, to include the name or names
                                                                                                                                                                      9 of these individuals/entities when such information becomes available.
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10         4.    Plaintiff is informed and believes, and thereon alleges, that at all times
                                                                                                                                                                     11 mentioned herein, each of the Defendants, including all Defendants sued under
THE MYERS LAW GROUP




                                                                                                                                                                     12 fictitious names, and those agents, employees, and/or independent contractors
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 identified herein, were the agent and/or employee of each of the remaining
                                                                                                                                                                     14 Defendants, and in doing the things hereinafter alleged, were acting within the course
                                                                                                                                                                     15 and scope of this agency or employment.
                                                                                                                                                                     16         5.    Defendants and Does 1 through 25 shall be collectively referred to in this
                                                                                                                                                                     17 Complaint as “Defendants” when applicable.
                                                                                                                                                                     18                             JURISDICTION AND VENUE
                                                                                                                                                                     19         6.    This Court has subject matter jurisdiction under 28 U.S.C. §1332(a)
                                                                                                                                                                     20 because there is complete diversity of citizenship and the amount in controversy
                                                                                                                                                                     21 exclusive of attorneys’ fees and cost exceeds Seventy-Five Thousand Dollars.
                                                                                                                                                                     22         7.    This Court has personal jurisdiction over Defendant because it is
                                                                                                                                                                     23 authorized to and routinely issues insurance policies and transacts other business in
                                                                                                                                                                     24 California and in this district.
                                                                                                                                                                     25         8.    Venue is proper in this District pursuant to 28 U.S.C. §§1391(b) as: (a)
                                                                                                                                                                     26 a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred
                                                                                                                                                                     27 in this District; (b) Defendant conducts business in this District; (c) the unlawful acts
                                                                                                                                                                     28 of Defendant complained of herein have been committed within this District and have

                                                                                                                                                                                                                    2
                                                                                                                                                                                                           COMPLAINT FOR DAMAGES
                                                                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 3 of 15 Page ID #:3




                                                                                                                                                                      1 had or will have had effect in this District; (d) the written agreement/contract as
                                                                                                                                                                      2 identified and described more thoroughly below was entered into by the respective
                                                                                                                                                                      3 parties in this District; and (f) Plaintiff, resides in this District, and has and will
                                                                                                                                                                      4 continue to be damaged as a result of Defendant’s unlawful acts.
                                                                                                                                                                      5                       GENERAL FACTUAL ALLEGATIONS
                                                                                                                                                                      6         9.    Plaintiff provides a service that allows for its clients to track the location
                                                                                                                                                                      7 of commercial trucks via location data obtained from the truck drivers’ cell phones
                                                                                                                                                                      8 with the drivers’ permission allowing Plaintiff’s clients to see the progress of their
                                                                                                                                                                      9 brokered loads and deliveries in real time.
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10         10.   In order to obtain the location data for the truck drivers, Plaintiff
                                                                                                                                                                     11 contracted with Location Smart, a vendor which provided Plaintiff with location
THE MYERS LAW GROUP




                                                                                                                                                                     12 tracking data that Location Smart obtained from the major cell phone service
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 providers such as Verizon, AT&T, T-Mobile and Sprint. Plaintiff relied on the
                                                                                                                                                                     14 location data obtained from Location Smart to provide its services to its clients.
                                                                                                                                                                     15         11.   In or about June 2018, Plaintiff became concerned that if it lost access to
                                                                                                                                                                     16 that location data, its business would be negatively impacted, or it would perhaps be
                                                                                                                                                                     17 forced out of business. As a result, Plaintiff decided to seek out insurance coverage to
                                                                                                                                                                     18 protect it in the event of such an occurrence.
                                                                                                                                                                     19         12.   Plaintiff had a previous relationship with Defendant in that Plaintiff
                                                                                                                                                                     20 already held an errors and omissions policy from Defendant.
                                                                                                                                                                     21         13.   Therefore, on or about June 21, 2018, Plaintiff contacted Defendant by
                                                                                                                                                                     22 telephone for the purpose of inquiring about the availability of an insurance policy
                                                                                                                                                                     23 that would provide Plaintiff with coverage in case its business was affected by the
                                                                                                                                                                     24 loss of one of its vendors. Plaintiff spoke to one of Defendant’s agents and asked what
                                                                                                                                                                     25 type of insurance it would need to cover losses in case it lost a vendor that would
                                                                                                                                                                     26 cause its application not to work. Defendant’s agent represented to Plaintiff that it
                                                                                                                                                                     27 needed business interruption insurance and that such coverage was available as part
                                                                                                                                                                     28 of Defendant’s businessowner’s policy.

                                                                                                                                                                                                                     3
                                                                                                                                                                                                         COMPLAINT FOR DAMAGES
                                                                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 4 of 15 Page ID #:4




                                                                                                                                                                      1         14.   In reliance on Defendant’s agent’s representation and with the
                                                                                                                                                                      2 expectation that it would cover Plaintiff for damages caused by the loss of a vendor
                                                                                                                                                                      3 that would make its application inoperable, Plaintiff agreed to purchase the business
                                                                                                                                                                      4 interruption insurance and paid for it while on the phone with Defendant’s agent.
                                                                                                                                                                      5 Defendant issued to Plaintiff, Businessowner’s Policy No. UDC-2292139-BOP-18
                                                                                                                                                                      6 (the “Policy”) for the period of June 21, 2018 through June 21, 2019. A true and
                                                                                                                                                                      7 correct copy of the Policy is attached as Exhibit “1.”
                                                                                                                                                                      8         15.   Subsequently, Plaintiff did in fact experience a loss of access to location
                                                                                                                                                                      9 data provided by Location Smart when Location Smart lost its ability to obtain the
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 truck drivers’ location information from Verizon and Sprint.
                                                                                                                                                                     11         16.   On or about October 2, 2018, Location Smart sent a letter to Plaintiff
THE MYERS LAW GROUP




                                                                                                                                                                     12 advising Plaintiff of the loss of access to this data from Sprint and that Verizon would
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 stop offering access to the location data on December 1, 2018. A true and correct copy
                                                                                                                                                                     14 of the October 2, 2018 letter is attached as Exhibit “2.”
                                                                                                                                                                     15         17.   This loss of data from two of the four major telecommunications carriers
                                                                                                                                                                     16 would cripple Plaintiff’s ability to provide its location tracking services and force
                                                                                                                                                                     17 Plaintiff out of business.
                                                                                                                                                                     18         18.   Therefore, on or about October 4, 2018, based on its understanding of
                                                                                                                                                                     19 the insurance coverage it had purchased from Defendant, Plaintiff submitted a claim
                                                                                                                                                                     20 to Defendant seeking coverage for losses that would result from the loss of access to
                                                                                                                                                                     21 the location data.
                                                                                                                                                                     22         19.   After the claim was submitted, Plaintiff spoke with one of Defendant’s
                                                                                                                                                                     23 claim analysts by telephone. During that call, Defendant advised Plaintiff that
                                                                                                                                                                     24 coverage for loss of business income required that the loss derive from physical
                                                                                                                                                                     25 damage to the property. Plaintiff told Defendant that when it purchased the Policy,
                                                                                                                                                                     26 Plaintiff was told that it would have coverage for this type of loss.
                                                                                                                                                                     27         20.   Shortly thereafter, Plaintiff met with Defendant’s third party claims
                                                                                                                                                                     28 administrator, Engle Martin, and provided information relevant to the claim.

                                                                                                                                                                                                                    4
                                                                                                                                                                                                        COMPLAINT FOR DAMAGES
                                                                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 5 of 15 Page ID #:5




                                                                                                                                                                      1         21.   On or about October 30, 2018, Engle Martin sent a letter to Plaintiff
                                                                                                                                                                      2 acknowledging receipt of the claim, outlining its prior meeting with Plaintiff, and
                                                                                                                                                                      3 advising that it was awaiting some further documentation to complete its
                                                                                                                                                                      4 investigation. A true and correct copy of the October 30, 2018 letter is attached as
                                                                                                                                                                      5 Exhibit “3.”
                                                                                                                                                                      6         22.   On or about November 29, 2018, Defendant sent a letter to Plaintiff
                                                                                                                                                                      7 declining coverage under the Policy due to the purported fact that the Policy did not
                                                                                                                                                                      8 cover loss of business income of the type claimed by Plaintiff. A true and correct copy
                                                                                                                                                                      9 of the November 29, 2018 letter is attached as Exhibit “4.”
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10         23.   On or about December 1, 2018, Verizon ceased providing its location
                                                                                                                                                                     11 data to Location Smart, and Plaintiff was forced to shut down its business as its
THE MYERS LAW GROUP




                                                                                                                                                                     12 application ceased to function properly.
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13         24.   On or about December 12, 2018, Plaintiff submitted another claim
                                                                                                                                                                     14 notification to Defendant concerning the loss of location data and resultant business
                                                                                                                                                                     15 interruption. Plaintiff also requested a copy of a recording of its initial June 21, 2018
                                                                                                                                                                     16 phone call to Defendant requesting a policy covering a loss of access to its location
                                                                                                                                                                     17 data.
                                                                                                                                                                     18         25.   On or about December 13, 2018, Defendant advised Plaintiff that it
                                                                                                                                                                     19 would not make its telephone recording available to Plaintiff.
                                                                                                                                                                     20         26.   On or about January 17, 2019, Clyde & Co., which represented
                                                                                                                                                                     21 Defendant with respect to Plaintiff’s claims, sent a letter to Plaintiff and provided a
                                                                                                                                                                     22 supplemental coverage position again denying that the Policy provided coverage for
                                                                                                                                                                     23 Plaintiff’s claim. Clyde & Co. confirmed that Plaintiff’s original telephone call to
                                                                                                                                                                     24 Defendant seeking insurance coverage on June 21, 2018 was recorded, and that
                                                                                                                                                                     25 Defendant refused to provide a copy of that recording to Plaintiff. A true and correct
                                                                                                                                                                     26 copy of the January 17, 2019 letter is attached as Exhibit “5.”
                                                                                                                                                                     27         27.   On or about February 19, 2019, Defendant sent another letter to Plaintiff.
                                                                                                                                                                     28 In this letter, Defendant asserted that during the June 21, 2018 telephone call between

                                                                                                                                                                                                                    5
                                                                                                                                                                                                         COMPLAINT FOR DAMAGES
                                                                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 6 of 15 Page ID #:6




                                                                                                                                                                      1 Plaintiff and Defendant, Plaintiff asked multiple times whether it would be covered
                                                                                                                                                                      2 in the event that one of its vendors was prevented from operating by the federal
                                                                                                                                                                      3 government which would adversely impact Plaintiff’s business, and that Defendant’s
                                                                                                                                                                      4 agent indicated to Plaintiff that such coverage was available in the Policy. Defendant
                                                                                                                                                                      5 then confirms that the Policy sold to Plaintiff did not, in fact, provide such coverage
                                                                                                                                                                      6 despite its agent’s promises. A true and correct copy of the February 19, 2019 letter
                                                                                                                                                                      7 is attached as Exhibit “6.”
                                                                                                                                                                      8         28.    As a result of Defendant and its agent’s misrepresentations and failure to
                                                                                                                                                                      9 provide the coverage Plaintiff believed it was purchasing and that Defendant and its
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 agent had promised, Plaintiff has been damaged in that it has been refused coverage
                                                                                                                                                                     11 for the losses it sustained when it lost access to the location data provided by its vendor
THE MYERS LAW GROUP




                                                                                                                                                                     12 and its business was forced to shut down.
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13                              FIRST CAUSE OF ACTION
                                                                                                                                                                     14                           BREACH OF ORAL CONTRACT
                                                                                                                                                                     15                          (By Plaintiff Against All Defendants)
                                                                                                                                                                     16         29.    Plaintiff incorporates by reference and re-alleges paragraphs 1 through
                                                                                                                                                                     17 28 herein as if fully set forth.
                                                                                                                                                                     18         30.    Plaintiff entered an oral agreement with Defendant for Defendant to
                                                                                                                                                                     19 provide insurance coverage in the event that Plaintiff suffered losses caused by a loss
                                                                                                                                                                     20 of services provided by its vendors.
                                                                                                                                                                     21         31.    Defendant breached its agreement with Plaintiff by refusing to provide
                                                                                                                                                                     22 the coverage contracted for.
                                                                                                                                                                     23         32.    Plaintiff has performed all obligations and satisfied all responsibilities
                                                                                                                                                                     24 required of it under the agreement, except those that were waived or excused by
                                                                                                                                                                     25 operation of law or as a result of Defendant’s breach of the terms of the agreement.
                                                                                                                                                                     26         33.    As a direct and legal result of Defendant’s breach, Plaintiff has suffered
                                                                                                                                                                     27 damages in an amount to be determined at trial, but in excess of $75,000.
                                                                                                                                                                     28 / / /

                                                                                                                                                                                                                     6
                                                                                                                                                                                                           COMPLAINT FOR DAMAGES
                                                                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 7 of 15 Page ID #:7




                                                                                                                                                                      1                             SECOND CAUSE OF ACTION
                                                                                                                                                                      2    BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING (BAD
                                                                                                                                                                      3                                          FAITH)
                                                                                                                                                                      4                          (By Plaintiff Against All Defendants)
                                                                                                                                                                      5         34.    Plaintiff incorporates by reference and re-alleges paragraphs 1 through
                                                                                                                                                                      6 33 herein as if fully set forth.
                                                                                                                                                                      7         35.    At all times herein mentioned, Plaintiff had in full force and effect an
                                                                                                                                                                      8 oral insurance policy issued to Plaintiff, as the insured, by Defendant, as the insurer,
                                                                                                                                                                      9 for Defendant to provide insurance coverage in the event that Plaintiff suffered losses
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 caused by a loss of services provided by its vendors. Implied in the policy was a
                                                                                                                                                                     11 covenant by the defendant that it would act in good faith and deal fairly with the
THE MYERS LAW GROUP




                                                                                                                                                                     12 insured and that it would do nothing to interfere with the rights of the insured to
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 receive the benefits of the agreement.
                                                                                                                                                                     14         36.    Plaintiff, at the time Defendant represented that Plaintiff was covered in
                                                                                                                                                                     15 the event that Plaintiff suffered losses caused by the loss of access to the location data
                                                                                                                                                                     16 provided by its vendor, believed it to be true and, in reliance on it, was induced to,
                                                                                                                                                                     17 and did, enter into the insurance contract with Defendant. Had Plaintiff known the
                                                                                                                                                                     18 true facts, it would not have purchased the policy.
                                                                                                                                                                     19         37.    Plaintiff has performed all obligations and satisfied all responsibilities
                                                                                                                                                                     20 required of it under the agreement, except those that were waived or excused by
                                                                                                                                                                     21 operation of law or as a result of Defendant’s breach of the terms of the agreement.
                                                                                                                                                                     22         38.    On or about October 4, 2018, based on its understanding of the insurance
                                                                                                                                                                     23 coverage it had purchased from Defendant, Plaintiff submitted a claim to Defendant
                                                                                                                                                                     24 seeking coverage for losses sustained due to business interruption stemming from the
                                                                                                                                                                     25 loss of services provided by its vendors.
                                                                                                                                                                     26         39.    At all times herein material, Defendant knew that it had agreed to
                                                                                                                                                                     27 provide Plaintiff with coverage for losses sustained due to loss of services provided
                                                                                                                                                                     28 by its vendors.

                                                                                                                                                                                                                     7
                                                                                                                                                                                                           COMPLAINT FOR DAMAGES
                                                                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 8 of 15 Page ID #:8




                                                                                                                                                                      1         40.    Notwithstanding Defendant’s knowledge of its obligation and despite
                                                                                                                                                                      2 previously representing to Plaintiff that it was covered under those circumstances,
                                                                                                                                                                      3 Defendant denied that Plaintiff was covered, and failed and refused to indemnify
                                                                                                                                                                      4 Plaintiff for its losses.
                                                                                                                                                                      5         41.    As a proximate result of Defendant’s breach of its duty of good faith and
                                                                                                                                                                      6 fair dealing, as herein alleged, Plaintiff has suffered damages in an amount to be
                                                                                                                                                                      7 determined at trial, but in excess of $75,000.
                                                                                                                                                                      8         42.    The aforementioned conduct of Defendant constituted oppression, fraud,
                                                                                                                                                                      9 or malice, and was an intentional misrepresentation, deceit, or concealment of
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 material facts known to Defendant with the intention on the part of Defendant of
                                                                                                                                                                     11 thereby depriving Plaintiff of property or legal rights or otherwise causing injury, and
THE MYERS LAW GROUP




                                                                                                                                                                     12 was despicable conduct that subjected Plaintiff to a cruel and unjust hardship in
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 conscious disregard of Plaintiff’s rights, so as to justify an award of exemplary and
                                                                                                                                                                     14 punitive damages.
                                                                                                                                                                     15                                THIRD CAUSE OF ACTION
                                                                                                                                                                     16                       INTENTIONAL MISREPRESENTATION
                                                                                                                                                                     17                             (By Plaintiff Against All Defendants)
                                                                                                                                                                     18         43.    Plaintiff incorporates by reference and re-alleges paragraphs 1 through
                                                                                                                                                                     19 42 herein as if fully set forth.
                                                                                                                                                                     20         44.    On or about June 21, 2018, during Plaintiff’s telephone call to
                                                                                                                                                                     21 Defendant, Defendant’s agent represented orally to Plaintiff that the Policy issued to
                                                                                                                                                                     22 it would cover Plaintiff in the event that it suffered damage caused by the loss of
                                                                                                                                                                     23 services provided by its vendors. Plaintiff is informed and believes, and thereon
                                                                                                                                                                     24 alleges, that Defendant is in possession of a recording of this conversation.
                                                                                                                                                                     25         45.    In reliance on Defendant’s agent’s representation, Plaintiff agreed to
                                                                                                                                                                     26 purchase the Policy, paid the premiums associated with the Policy, and did not seek
                                                                                                                                                                     27 coverage from any other insurer. Plaintiff’s reliance was justified because Defendant
                                                                                                                                                                     28 and its agent possessed superior knowledge concerning the terms of the Policy,

                                                                                                                                                                                                                     8
                                                                                                                                                                                                           COMPLAINT FOR DAMAGES
                                                                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 9 of 15 Page ID #:9




                                                                                                                                                                      1 because Plaintiff had a prior relationship with Defendant and relied on Plaintiff to
                                                                                                                                                                      2 accurately disclose the coverage provided by the Policy, and because Plaintiff
                                                                                                                                                                      3 reasonably believed that the Policy issued contained the coverage requested by
                                                                                                                                                                      4 Plaintiff.
                                                                                                                                                                      5         46.   Plaintiff is informed and believes, and based thereon alleges, that
                                                                                                                                                                      6 Defendant’s agent’s representation was in fact false in that the Policy provided by
                                                                                                                                                                      7 Defendant did not cover losses sustained by Plaintiff due to a loss of services provided
                                                                                                                                                                      8 by its vendors.
                                                                                                                                                                      9         47.   Plaintiff is informed and believes, and based thereon alleges, that when
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                     10 Defendant’s agent made these representations, it knew them to be false and made the
                                                                                                                                                                     11 representations with the intention to deceive and defraud Plaintiff and to induce
THE MYERS LAW GROUP




                                                                                                                                                                     12 Plaintiff to act in reliance on the representations in the manner herein alleged, or with
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                     13 the expectation that Plaintiff would so act.
                                                                                                                                                                     14         48.   Plaintiff, at the time these representations were made and at the time
                                                                                                                                                                     15 Plaintiff took the actions herein alleged, was ignorant of the falsity of the
                                                                                                                                                                     16 representations and believed them to be true.
                                                                                                                                                                     17         49.   Had Plaintiff known the actual facts, it would not have purchased the
                                                                                                                                                                     18 insurance Policy, and would have sought coverage from another source, or taken other
                                                                                                                                                                     19 preventative action.
                                                                                                                                                                     20         50.   As a proximate result of the fraudulent conduct of Defendant and its
                                                                                                                                                                     21 agent as herein alleged, Plaintiff has suffered damages in an amount to be determined
                                                                                                                                                                     22 at trial, but in excess of $75,000.
                                                                                                                                                                     23         51.   The aforementioned conduct of Defendant and its agent constituted
                                                                                                                                                                     24 oppression, fraud, or malice, and was an intentional misrepresentation, deceit, or
                                                                                                                                                                     25 concealment of material facts known to Defendant and its agent with the intention on
                                                                                                                                                                     26 the part of Defendant and its agent of thereby depriving Plaintiff of property or legal
                                                                                                                                                                     27 rights or otherwise causing injury, and was despicable conduct that subjected Plaintiff
                                                                                                                                                                     28 to a cruel and unjust hardship in conscious disregard of Plaintiff’s rights, so as to

                                                                                                                                                                                                                    9
                                                                                                                                                                                                         COMPLAINT FOR DAMAGES
                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 10 of 15 Page ID #:10




                                                                                                                                                                     1 justify an award of exemplary and punitive damages.
                                                                                                                                                                     2                            FOURTH CAUSE OF ACTION
                                                                                                                                                                     3                        NEGLIGENT MISREPRESENTATION
                                                                                                                                                                     4                          (By Plaintiff Against All Defendants)
                                                                                                                                                                     5         52.   Plaintiff incorporates by reference and re-alleges paragraphs 1 through
                                                                                                                                                                     6 51 herein as if fully set forth.
                                                                                                                                                                     7         53.   On or about June 21, 2018, during Plaintiff’s telephone call to
                                                                                                                                                                     8 Defendant, Defendant’s agent represented orally to Plaintiff that the Policy issued to
                                                                                                                                                                     9 it would cover Plaintiff in the event that it suffered damage caused by the loss of
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                    10 services provided by its vendors. Plaintiff is informed and believes, and thereon
                                                                                                                                                                    11 alleges, that Defendant is in possession of a recording of this conversation.
THE MYERS LAW GROUP




                                                                                                                                                                    12         54.   In reliance on Defendant’s agent’s representation, Plaintiff agreed to
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                    13 purchase the Policy, paid the premiums associated with the Policy, and did not seek
                                                                                                                                                                    14 coverage from any other insurer. Plaintiff’s reliance was justified because Defendant
                                                                                                                                                                    15 and its agent possessed superior knowledge concerning the terms of the Policy,
                                                                                                                                                                    16 because Plaintiff had a prior relationship with Defendant and relied on Plaintiff to
                                                                                                                                                                    17 accurately disclose the coverage provided by the Policy, and because Plaintiff
                                                                                                                                                                    18 reasonably believed that the Policy issued contained the coverage requested by
                                                                                                                                                                    19 Plaintiff.
                                                                                                                                                                    20         55.   Plaintiff is informed and believes, and based thereon alleges, that
                                                                                                                                                                    21 Defendant’s agent’s representation was in fact false in that the Policy provided by
                                                                                                                                                                    22 Defendant did not cover loss of services provided by its vendors.
                                                                                                                                                                    23         56.   Plaintiff is informed and believes, and based thereon alleges, that when
                                                                                                                                                                    24 Defendant’s agent made these representations, it knew or should have known them to
                                                                                                                                                                    25 be false and had no grounds for believing them to be true.
                                                                                                                                                                    26         57.   Plaintiff, at the time these representations were made and at the time
                                                                                                                                                                    27 Plaintiff took the actions herein alleged, was ignorant of the falsity of the
                                                                                                                                                                    28 representations and believed them to be true.

                                                                                                                                                                                                                   10
                                                                                                                                                                                                          COMPLAINT FOR DAMAGES
                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 11 of 15 Page ID #:11




                                                                                                                                                                     1         58.    Had Plaintiff known the actual facts, it would not have purchased the
                                                                                                                                                                     2 insurance Policy, and would have sought coverage from another source, or taken other
                                                                                                                                                                     3 preventative action.
                                                                                                                                                                     4         59.    As a proximate result of the fraudulent conduct of Defendant and its
                                                                                                                                                                     5 agent as herein alleged, Plaintiff has suffered damages in an amount to be determined
                                                                                                                                                                     6 at trial, but in excess of $75,000.
                                                                                                                                                                     7                              FIFTH CAUSE OF ACTION
                                                                                                                                                                     8                                       NEGLIGENCE
                                                                                                                                                                     9                          (By Plaintiff Against All Defendants)
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                    10         60.    Plaintiff incorporates by reference and re-alleges paragraphs 1 through
                                                                                                                                                                    11 59 herein as if fully set forth.
THE MYERS LAW GROUP




                                                                                                                                                                    12         61.    Defendant and its agent had a duty to use reasonable care, diligence, and
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                    13 judgment in procuring the insurance requested by Plaintiff.
                                                                                                                                                                    14         62.    Defendant and its agent failed to deliver the agreed-upon coverage.
                                                                                                                                                                    15         63.    As a proximate result of the failure of Defendant and its agent to deliver
                                                                                                                                                                    16 the agreed-upon coverage as herein alleged, Plaintiff has suffered damages in an
                                                                                                                                                                    17 amount to be determined at trial, but in excess of $75,000.
                                                                                                                                                                    18         64.    The aforementioned conduct of Defendant and its agent constituted
                                                                                                                                                                    19 oppression, fraud, or malice, and was an intentional misrepresentation, deceit, or
                                                                                                                                                                    20 concealment of material facts known to Defendant and its agent with the intention on
                                                                                                                                                                    21 the part of Defendant and its agent of thereby depriving Plaintiff of property or legal
                                                                                                                                                                    22 rights or otherwise causing injury, and was despicable conduct that subjected Plaintiff
                                                                                                                                                                    23 to a cruel and unjust hardship in conscious disregard of Plaintiff’s rights, so as to
                                                                                                                                                                    24 justify an award of exemplary and punitive damages.
                                                                                                                                                                    25 / / /
                                                                                                                                                                    26 / / /
                                                                                                                                                                    27 / / /
                                                                                                                                                                    28 / / /

                                                                                                                                                                                                                   11
                                                                                                                                                                                                          COMPLAINT FOR DAMAGES
                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 12 of 15 Page ID #:12




                                                                                                                                                                     1                              SIXTH CAUSE OF ACTION
                                                                                                                                                                     2                                     REFORMATION
                                                                                                                                                                     3                          (By Plaintiff Against All Defendants)
                                                                                                                                                                     4         65.    Plaintiff incorporates by reference and re-alleges paragraphs 1 through
                                                                                                                                                                     5 64 herein as if fully set forth.
                                                                                                                                                                     6         66.    As set forth above, Plaintiff requested, and Defendant agreed to issue an
                                                                                                                                                                     7 insurance policy providing coverage for business interruption caused by the loss of
                                                                                                                                                                     8 services provided by its vendors.
                                                                                                                                                                     9         67.    The above described failure of the Policy to reflect the true intent of the
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                    10 parties resulted from Defendant’s and its agent’s false representation to Plaintiff that
                                                                                                                                                                    11 the Policy embodied their true agreement.
THE MYERS LAW GROUP




                                                                                                                                                                    12         68.    Without knowledge of the true facts and in reliance on Defendant’s and
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                    13 its agent’s false representations, Plaintiff was deceived and misled into accepting a
                                                                                                                                                                    14 policy that differed materially from the prior oral understanding of the parties.
                                                                                                                                                                    15         69.    Plaintiff’s reliance on Defendant’s and its agent’s false representations
                                                                                                                                                                    16 that the Policy conformed to the parties’ intended agreement was reasonable and
                                                                                                                                                                    17 justified in that Defendant and its agent possessed superior knowledge concerning the
                                                                                                                                                                    18 terms of the Policy, Plaintiff had a prior relationship with Defendant and relied on
                                                                                                                                                                    19 Plaintiff to accurately disclose the coverage provided by the Policy, and Plaintiff
                                                                                                                                                                    20 reasonably believed that the Policy issued contained the coverage requested by
                                                                                                                                                                    21 Plaintiff.
                                                                                                                                                                    22                            SEVENTH CAUSE OF ACTION
                                                                                                                                                                    23                            VIOLATION OF CALIFORNIA
                                                                                                                                                                    24                BUSINESS & PROFESSIONS CODE §§ 17200, et seq.
                                                                                                                                                                    25                          (By Plaintiff Against All Defendants)
                                                                                                                                                                    26         70.    Plaintiff incorporates by reference and re-alleges paragraphs 1 through
                                                                                                                                                                    27 69 herein as if fully set forth.
                                                                                                                                                                    28         71.    Defendant, as alleged herein, has committed acts of unfair competition,

                                                                                                                                                                                                                   12
                                                                                                                                                                                                          COMPLAINT FOR DAMAGES
                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 13 of 15 Page ID #:13




                                                                                                                                                                     1 as defined by California Business & Professions Code § 17200, et seq. The acts and
                                                                                                                                                                     2 business practices described herein constituted and constitute a common course of
                                                                                                                                                                     3 unfair competition by means of unfair, unlawful, and/or fraudulent business acts or
                                                                                                                                                                     4 practices within the meaning of the Unfair Competition Laws (“UCL”), including, but
                                                                                                                                                                     5 in no way limited to, misrepresenting the contents of its insurance policies to potential
                                                                                                                                                                     6 consumers including Plaintiff.
                                                                                                                                                                     7        72.    Plaintiff is entitled to restitution of any monies obtained by Defendant as
                                                                                                                                                                     8 a direct and legal result of the violations of the UCL.
                                                                                                                                                                     9        73.    The wrongful acts of Defendant as alleged herein, unless restrained and
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                    10 enjoined by order of this Court, will cause great and irreparable injury to the general
                                                                                                                                                                    11 public and to Plaintiff. Plaintiff has no adequate remedy at law for the injuries that
THE MYERS LAW GROUP




                                                                                                                                                                    12 have been or will continue to be sustained.
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                    13        74.    Plaintiff has incurred, and will continue to incur, litigation expenses, as
                                                                                                                                                                    14 well as court costs, as a direct, proximate, and legal result of Defendant’s wrongful
                                                                                                                                                                    15 conduct.
                                                                                                                                                                    16        75.    By reason of the foregoing, Plaintiff is entitled to injunctive relief against
                                                                                                                                                                    17 Defendants, and anyone acting in concert with Defendants, to restrain further
                                                                                                                                                                    18 violation of Cal. Bus. & Prof. Code § 17200.
                                                                                                                                                                    19
                                                                                                                                                                    20                                PRAYER FOR RELIEF
                                                                                                                                                                    21        WHEREFORE, Plaintiff Lockandlocate, LLC prays that this Court enter
                                                                                                                                                                    22 judgment in its favor and against Defendant as follows:
                                                                                                                                                                    23 AS TO THE FIRST CAUSE OF ACTION
                                                                                                                                                                    24        1.     For general, incidental, and consequential damages in excess of the
                                                                                                                                                                    25 jurisdictional minimum of this Court.
                                                                                                                                                                    26 AS TO THE SECOND CAUSE OF ACTION
                                                                                                                                                                    27        1.     For general, incidental, and consequential damages in excess of the
                                                                                                                                                                    28 jurisdictional minimum of this Court; and

                                                                                                                                                                                                                   13
                                                                                                                                                                                                        COMPLAINT FOR DAMAGES
                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 14 of 15 Page ID #:14




                                                                                                                                                                     1        2.     For punitive and/or exemplary damages in an amount sufficient to
                                                                                                                                                                     2 punish, deter and make an example of Defendants.
                                                                                                                                                                     3 AS TO THE THIRD CAUSE OF ACTION
                                                                                                                                                                     4        1.     For general, incidental, and consequential damages in excess of the
                                                                                                                                                                     5 jurisdictional minimum of this Court; and
                                                                                                                                                                     6        2.     For punitive and/or exemplary damages in an amount sufficient to
                                                                                                                                                                     7 punish, deter and make an example of Defendants.
                                                                                                                                                                     8 AS TO THE FOURTH CAUSE OF ACTION
                                                                                                                                                                     9        1.     For general, incidental, and consequential damages in excess of the
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                    10 jurisdictional minimum of this Court.
                                                                                                                                                                    11 AS TO THE FIFTH CAUSE OF ACTION
THE MYERS LAW GROUP




                                                                                                                                                                    12        1.     For general, incidental, and consequential damages in excess of the
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                    13 jurisdictional minimum of this Court; and
                                                                                                                                                                    14        2.     For punitive and/or exemplary damages in an amount sufficient to
                                                                                                                                                                    15 punish, deter and make an example of Defendants
                                                                                                                                                                    16 AS TO THE SIXTH CAUSE OF ACTION
                                                                                                                                                                    17        1.     For reformation of the insurance policy to reflect the true intent of the
                                                                                                                                                                    18 parties.
                                                                                                                                                                    19 AS TO THE SEVENTH CAUSE OF ACTION
                                                                                                                                                                    20        1.     That it be found that Defendant’s actions herein alleged were unfair and
                                                                                                                                                                    21 unlawful pursuant to California Business & Professions Code § 17200, et seq.;
                                                                                                                                                                    22        2.     That it be found that Plaintiff is entitled to recover restitutionary damages
                                                                                                                                                                    23 from Defendant for its acts of unfair competition and unjust enrichment, and that
                                                                                                                                                                    24 Plaintiff further recover punitive damages under California law because Defendants’
                                                                                                                                                                    25 acts have been willful, fraudulent, oppressive, and/or malicious;
                                                                                                                                                                    26        3.     That Defendant and its officers, shareholders, directors, agents, servants,
                                                                                                                                                                    27 employees, attorneys, parent companies, confederates, and all persons in active
                                                                                                                                                                    28 concert or participation with them now and in the future, be enjoined from falsely

                                                                                                                                                                                                                   14
                                                                                                                                                                                                       COMPLAINT FOR DAMAGES
                                                                                                                    Case 2:20-cv-09416-MCS-AGR Document 1 Filed 10/14/20 Page 15 of 15 Page ID #:15




                                                                                                                                                                     1 representing the contents of its insurance policies to potential insureds.
                                                                                                                                                                     2 AS TO ALL CAUSES OF ACTION
                                                                                                                                                                     3        1.     For pre- and post-judgment interest;
                                                                                                                                                                     4        2.     For attorney fees and costs of suit where appropriate; and
                                                                                                                                                                     5        3.     For such other relief as the Court may deem just and proper.
                                                                                                                                                                     6
                                                                                                                                                                     7 Date: October 14, 2020                Respectfully submitted,
                                                                                                                                                                     8
                                                                                                                                                                                                             THE MYERS LAW GROUP
                                                                                                                                                                     9
                                                                                                                                                                                                                         /s/Clifford L. White
                                                                                          Tel 949.825.5590 • Fax 949.861.6220 • E-mail: litigation@themyerslg.com




                                                                                                                                                                    10
                                                                                                                                                                                                                  Nicholas D. Myers
                                                                                                                                                                    11                                            Clifford L. White
THE MYERS LAW GROUP




                                                                                                                                                                    12                                            Attorneys for Plaintiff
                                                        NEWPORT BEACH, CALIFORNIA 92660
                      4695 MACARTHUR COURT, SUITE 200




                                                                                                                                                                                                                  LOCKANDLOCATE, LLC
                                                                                                                                                                    13
                                                                                                                                                                    14
                                                                                                                                                                    15                             DEMAND FOR JURY TRIAL
                                                                                                                                                                    16        Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal
                                                                                                                                                                    17 Rules of Civil Procedure.
                                                                                                                                                                    18
                                                                                                                                                                    19 Date: October 14, 2020                Respectfully submitted,
                                                                                                                                                                    20
                                                                                                                                                                                                             THE MYERS LAW GROUP
                                                                                                                                                                    21
                                                                                                                                                                    22                                                   /s/Clifford L. White
                                                                                                                                                                                                                  Nicholas D. Myers
                                                                                                                                                                    23                                            Clifford L. White
                                                                                                                                                                    24                                            Attorneys for Plaintiff
                                                                                                                                                                                                                  LOCKANDLOCATE, LLC
                                                                                                                                                                    25
                                                                                                                                                                    26
                                                                                                                                                                    27
                                                                                                                                                                    28

                                                                                                                                                                                                                  15
                                                                                                                                                                                                       COMPLAINT FOR DAMAGES
